Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



DETAILED ACTION
Claims 2, 5-8, 11-14, 17-19 are pending in Instant Application.
Claim 1, 3-4, 9-10, 15-16 are cancelled.
Claims 2, 6, 8, 12, 14, 18 are amended.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Japanese application JP2011-238025 filed at 10/28/2011.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/28/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to arguments
Applicant’s arguments filed in the amendment filed 09/24/2021 have been fully considered but they are not persuasive. The reasons are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 5-8, 11-14, 17-19 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The following In re Wands factors were used in the determination of this rejection:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.


Claims 2, 5-8, 11-14, 17-19 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In the independent claim 2, claim 8, claim 14, there is no support in the specification for the claim language “based on appearance of a specific enemy in the battle, the specific game card corresponding to the specific enemy”. The Examiner failed to find out the corresponding support in the specification of the claim language. In the specification the inventor discloses about the multiple characteristic data sets for each user and associates. For the purpose of the rejection of the application the Examiner interpreted those terms as a broadest reasonable interpretation.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 5-8, 11-14, 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over ICHIMURA et al., “hereinafter ICHIMURA” (U.S. Patent Publication: 20080200226) and further in view of Ogawa (U.S. Patent Publication: 20050021159).

As per claim 2, ICHIMURA discloses a computer for carrying out a battle game against a specific game card (ICHIMURA, Para.13, a battle between the player character and the enemy character, the player selects an attack technique at the time of an attack turn of the player character, Para.18, a card information reader that reads information written in a desired card selected by the player from cards… a player character setting unit that sets a character, which corresponds to information read from the card by the card information reader, as a player character to fight against the enemy character in the game), the computer comprising: a memory circuit configured to (ICHIMURA, Para.70, The control circuit 20' includes a CPU (central processing unit) 21, a ROM (read only memory) 22, a RAM (random access memory) 23)
store information regarding the specific game card, information regarding first game cards associated with a first user, information regarding second game card associated with each of a plurality of second users (ICHIMURA, Para.92, a player character table stored in the RAM 23.  A player character name 51, an HP 52, a capability value 53, an attribute 54, an attack technique A 55, and an attack technique B 56 regarding a character corresponding to code data of the trading card 30 read by the scanner 13 are registered in a player character table 50 so as to correspond to the character, Para.18, a card information reader that reads information written in a desired card selected by the player from cards, which are owned by the player, among a plurality of kinds of cards written with information on one of a plurality of kinds of characters that are used as the player character. and a player character setting unit that sets a character, which corresponds to information read from the card by the card information reader, as a player character to fight against the enemy character in the game.), 
information regarding a plurality of conditions associated with the first game cards, second game cards, or both the first and second game cards, information regarding third game cards each of which associated with each of the plurality of conditions (ICHIMURA, Para.20, the special attack selecting unit may include a reading control unit at the time of a special attack that causes the card information reader to read information written in a desired card among the cards, which are owned by the player, when selecting the special attack, and the player attacking unit may reduce a predetermined parameter of the enemy character in accordance with information, which has been read from the card by the card information reader at the time of selection of the special attack, when the special attack is selected as an attack technique of the player, Para.164, a condition that allows the special character 43 to participate in a battle instead of the three player characters 41 has been limited to a case in which the player characters 41 selected by reading of the trading card 30 have the same attribute.); and circuitry configured to 
select first user in the battle game based on appearance of a specific enemy in the battle, the specific game card corresponding to the specific enemy (ICHIMURA, Para.103, the CPU 21 determines the type of an enemy character that will perform a battle against a player character in this game… As for the enemy characters 42 appearing in the second stage or the third stage, only information indicating the selection of a character is temporarily stored in the RAM 23 (step S102), Para.13, in a battle between the player character and the enemy character, the player selects an attack technique at the time of an attack turn of the player character and the selection time value is accumulated corresponding to the shortness of a time until the attack technique is selected), 
display, on a display of a terminal device used by the first user, the specific game card used in the battle game played by the first user, and the first game cards and the second game cards associated with the cooperative user which battle the specific game card (ICHIMURA, Para.80, the player is made to select a player character that performs a battle against the enemy characters.  Here, as shown in FIG. 4B, a screen 14B that instructs the player to insert the trading card 30 into the card slot 13R so that the scanner 13 read the code data 34 is displayed on the display device 14, Para.81, a standby screen 14C for the start of a battle is displayed.  On the standby screen 14C for the start of a battle, three player characters 41 and three enemy characters 42 are disposed and a remaining time 40 before the start is displayed.  When the remaining time 40 before the start becomes `0`, the battle starts and a battle screen is displayed on the display device 14, para.68, At a rear side of the middle of the table-like surface, a sword 17 that is movable in an up and down direction is provided.  The sword 17 is driven to rise up by a sword driving unit 17D when a predetermined condition, which will be described later, is satisfied.  The sword 17 can be returned to an original state when a player pushes the sword 17 downward while the sword 17 is in the above state.   ), and 
display the specific game card, and a fourth game card which battles the specific game card, wherein the fourth game card is one of the third game card associated with one condition of the plurality of conditions (ICHIMURA, Para.156, since the operation procedures of the first player operation button 12a for performing the combination attack have also conditions, a player also takes an interest in memorizing the operation procedures.  Furthermore, the operation procedures for making a combination attack may change with the combination of the three player characters 41 or other conditions, Para.164, a condition that allows the special character 43 to participate in a battle instead of the three player characters 41 has been limited to a case in which the player characters 41 selected by reading of the trading card 30 have the same attribute, Para.80, the player is made to select a player character that performs a battle against the enemy characters.  Here, as shown in FIG. 4B, a screen 14B that instructs the player to insert the trading card 30 into the card slot 13R so that the scanner 13 read the code data 34 is displayed on the display device 14,), the one condition being satisfied by at least part of the first game cards and the second game cards (ICHIMURA, Para.156, since the operation procedures of the first player operation button 12a for performing the combination attack have also conditions, a player also takes an interest in memorizing the operation procedures.  Furthermore, the operation procedures for making a combination attack may change with the combination of the three player characters 41 or other conditions). 
However ICHIMURA does not discloses select a cooperative user among the second users, the cooperative user cooperating with the first user in the battle game based on appearance of a specific enemy in the battle, the specific game card corresponding to the specific enemy.
Ogawa discloses select a cooperative user among the second users, the cooperative user cooperating with the first user in the battle game (Ogawa, Para.10, Another object of the present invention is to enable players to transmit chat information advantageous to cooperative players playing the same game in order to introduce the cooperative players to advantageous status, and is to enable the players to be conscious of enemies, Para.112, Step S305: When the "battle" is selected in the step S303, the user selects a participation manner of either "individual" or "group (team)", Para.115, The user participates in the game as an individual or a team, and battles, Para.203,  Each game processing terminal distinguishes other game processing terminals whether they are on opponent side or on its own side according to information for matching arrangement, which information is transmitted from other game processing terminals before the game is started ).
It would have been obvious to an artisan of ordinary skill at the time of applicant's invention to modify the teaching of ICHIMURA and in view of Ogawa by enable players to transmit chat information advantageous to cooperative players playing the same game in order to introduce the cooperative players to advantageous status, and is to enable the players to be conscious of enemies (opponents) (Ogawa, Para.10).

With respect to the independent Claim 8 and Claim 14 are substantially similar to Claim 2 and is rejected in the same manner, the same art and reasoning applying.



As per claim 5, ICHIMURA in view of Ogawa discloses the computer of claim 2, wherein the conditions are associated with combination of the first and/or second game card, and the one condition is satisfied by combination of at least part of the first game card and the second game card associated with the cooperative user (ICHIMURA, Para.36, when any of the plurality of player characters is set by reading information written in a card selected from cards that the player possesses, not only the number of cards to collect but also a combination of types of cards to collect becomes important, which also increases the pleasure of collecting cards, Para.40, the attack technique selecting unit may select a combination of attack techniques set for the plurality of player characters by inputting an instruction in predetermined procedures without sequentially selecting the attack techniques of the plurality of player characters when the attack turn determining unit determines that the player character has an attack turn, Para.130, the combination of selected attack techniques is a predetermined combination in a case when not an attack technique of the special character 43 but an attack technique of each of the three player characters 41 is selected). 
However ICHIMURA does not discloses cooperative user.
Ogawa discloses select a cooperative user (Ogawa, Para.10, Another object of the present invention is to enable players to transmit chat information advantageous to cooperative players playing the same game in order to introduce the cooperative players to advantageous status, and is to enable the players to be conscious of enemies). 
It would have been obvious to an artisan of ordinary skill at the time of applicant's invention to modify the teaching of ICHIMURA and in view of Ogawa by enable players to transmit chat information advantageous to cooperative players playing the same game in order to introduce the cooperative players to advantageous status, and is to enable the players to be conscious of enemies (opponents) (Ogawa, Para.10).


With respect to the independent Claim 11 and Claim 17 are substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.


As per claim 6, ICHIMURA in view of Ogawa discloses the computer of claim 2, wherein the circuitry is configured to display, on the display, the specific game card, the first game cards and the second game cards associated with the cooperative user, after which, display, on the display, the specific game card and the fourth game card (ICHIMURA, Para.92, FIG. 5A is a view illustrating a player character table stored in the RAM 23.  A player character name 51, an HP 52, a capability value 53, an attribute 54, an attack technique A 55, and an attack technique B 56 regarding a character corresponding to code data of the trading card 30 read by the scanner 13 are registered in a player character table 50 so as to correspond to the character.  In the case when the special character 43 participates in a battle instead of the player character 41, a character registered in the player character table 50 is only the special character 43.). 
However ICHIMURA does not discloses cooperative user.
Ogawa discloses select a cooperative user (Ogawa, Para.10, Another object of the present invention is to enable players to transmit chat information advantageous to cooperative players playing the same game in order to introduce the cooperative players to advantageous status, and is to enable the players to be conscious of enemies). 
It would have been obvious to an artisan of ordinary skill at the time of applicant's invention to modify the teaching of ICHIMURA and in view of Ogawa by enable players to transmit chat information advantageous to cooperative players playing the same game in order to introduce the cooperative players to advantageous status, and is to enable the players to be conscious of enemies (opponents) (Ogawa, Para.10).


With respect to the independent Claim 12 and Claim 18 are substantially similar to Claim 6 and is rejected in the same manner, the same art and reasoning applying.


As per claim 7, ICHIMURA in view of Ogawa discloses the computer of claim 2, wherein the conditions are associated with combination of the first game cards, the second game cards, or both the first and second game cards, and the circuitry is configured to, when combination of the first game cards and the second game cards associated with the cooperative user satisfies one of the plurality of conditions, extract the third game card associated with the satisfied condition as the fourth game card (ICHIMURA, Para.141, in the case when the two-person play is selected, two trading cards 30 may be discharged in step S101 and the processing of steps S103 to S108 may be performed for first and second players without performing the processing of steps S101 and S102.  Player characters that are selected as a player character by each player may be displayed after selection of both the players has been completed.  The second player is to operate the second player operation button 12b not the first player operation button 12a.  The sword 17 is commonly used by the first and second players., Para.156, since the combination attack allowing the three player characters 41 to function as one body is possible, fun caused by existence of the plurality of kinds of player characters 41 fighting against the enemy character 42 is increased.  Furthermore, since the operation procedures of the first player operation button 12a for performing the combination attack have also conditions, a player also takes an interest in memorizing the operation procedures.  Furthermore, the operation procedures for making a combination attack may change with the combination of the three player characters 41 or other conditions. ). 
However ICHIMURA does not discloses cooperative user.
Ogawa discloses select a cooperative user (Ogawa, Para.10, Another object of the present invention is to enable players to transmit chat information advantageous to cooperative players playing the same game in order to introduce the cooperative players to advantageous status, and is to enable the players to be conscious of enemies). 
It would have been obvious to an artisan of ordinary skill at the time of applicant's invention to modify the teaching of ICHIMURA and in view of Ogawa by enable players to transmit chat information advantageous to cooperative players playing the same game in order to introduce the cooperative players  (Ogawa, Para.10).


With respect to the independent Claim 13 and Claim 19 are substantially similar to Claim 7 and is rejected in the same manner, the same art and reasoning applying.


The applicant Argue:
Argument 1:	 
Applicant argues that the reference ICHIMURA in view of Ogawa fails to teach or suggest “a cooperative user among the second users, the cooperative user cooperating with the first user in the battle game based on appearance of a specific enemy in the battle, the specific game card corresponding to the specific enemy” as recited in claim 2, 8, 14. 
	In response, Examiner would like to point out that the reference ICHIMURA teaches in Para.103, “the CPU 21 determines the type of an enemy character that will perform a battle against a player character in this game… As for the enemy characters 42 appearing in the second stage or the third stage, only information indicating the selection of a character is temporarily stored in the RAM 23 (step S102)” and in Para.13, “in a battle between the player character and the enemy character, the player selects an attack technique at the time of an attack turn of the player character and the selection time value is accumulated corresponding to the shortness of a time until the attack technique is selected”
	The reference ICHIMURA discloses the player can select card or attack techniques (written in the card) to play against the enemy character. A player can select an attack technique of a player character against an enemy character. The reference ICHIMURA also discloses an attack technique selecting unit that causes a player to select a desired attack technique from a plurality of types of attack techniques provided as attack techniques of the player character. The attack technique selecting unit includes a special attack selecting unit that enables a special attack, which causes an amount of reduction in a 
 	And the reference Ogawa discloses in Para.10, “Another object of the present invention is to enable players to transmit chat information advantageous to cooperative players playing the same game in order to introduce the cooperative players to advantageous status, and is to enable the players to be conscious of enemies” and in Para.112, “When the "battle" is selected in the step S303, the user selects a participation manner of either "individual" or "group (team)" and in Para.115, “The user participates in the game as an individual or a team, and battles” and in  Para.203,  Each game processing terminal distinguishes other game processing terminals whether they are on opponent side or on its own side according to information for matching arrangement, which information is transmitted from other game processing terminals before the game is started”.
	However the Examiner did not find any support for the newly amended claim “based on appearance of a specific enemy in the battle, the specific game card corresponding to the specific enemy”. The Examiner request the Applicant to point out the specification (Page number and the column number) which support the amendment of the claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NORMIN ABEDIN/Primary Examiner, Art Unit 2449